995 F.2d 1063
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David A. NUTTLE;  Karen M. Nuttle, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 92-1470, 90-5839.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 30, 1993.Decided:  June 17, 1993.

Appeal from the United States Tax Court.  (Tax Ct. )
David A. Nuttle, Karen M. Nuttle, Appellants Pro Se.
Gary R. Allen, Jonathan Samuel Cohen, Alice Lizbeth Ronk, United States Department of Justice, Washington, D.C., for Appellee.
U.S.T.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
David A. Nuttle and Karen M. Nuttle appeal from the tax court's order determining a deficiency in their 1986 income taxes and assessing penalties for negligence and substantial understatement of tax liability pursuant to 26 U.S.C. §§ 6653(a), 6661 (1988).  Our review of the record and the tax court's opinion rendered from the bench discloses that the tax court's findings were not clearly erroneous.   See Commissioner v. Duberstein, 363 U.S. 278 (1960);   Betson v. Commissioner, 802 F.2d 365, 372 (9th Cir. 1986).  Accordingly, we affirm the tax court's order denying the Appellants' deduction for alimony and finding them liable for both penalties.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED